ALLEN, J.
1. Under Sections 11769 and 11781, General Code, upon an examination of a judgment debtor after execution issues, it is shown to the satisfaction of the court of common pleas, or a judge thereof, or a probate judge, of the county in which the debtor has property which he unjustly refuses to apply toward the satisfaction of the judgment, such court ov judge may order any property of the judgment debtor, or money due him, not exempt by law, in the' hands either of himself or other person or of a corporation, to be applied toward the satisfaction of the judgment. The fact that such property belonging to and in the absolute control and disposition of the judgment debtor is in the hands of a person not residing in this state does not defeat the jurisdiction of the court to make such order upon -the judgment debtor of whose person the court has jurisdiction.
2. When an order in aid of execution has been made, commanding a judgment debtor to apply to the payment of a judgment money belonging to him and under his absolute control and disposition, which he has received and wrongfully and fraudulently sent out of the state with intent to prevent the same being applied on such judgment, and the judgment debtor has not exercised due diligence to comply with such order in aid of execution, the court may order him confined for contempt of court until he complies with such order.
(Day, Kinkade, Robinson, Jones and Matthias, JJ. concurs. Marshal, C. J. dissents.)